Per Curiam.

Appellee, as plaintiff, brought an action in replevin against appellant, as defendant, to recover possession of a mare. The judgment was in favor of plaintiff, and the defendant appeals.
Neither the character, amount of the judgment, nor the ■ questions involved necessary to a determination of the case confer jurisdiction upon this court to entertain the appeal. The judgment appealed from, however, is a judgment of the county court, and we therefore have jurisdiction to entertain it on error. For that reason, by virtue of the provisions *419of sec. 388a, Mills’ Annotated Code, the appeal is dismissed, and the canse will be redocketed on error^

Appeal dismissed.